Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 4, line 2, note that the recitation of “the chip component is a SAW chip” causes ambiguity in the claim since it is unclear if all of the “plurality of chip components” recited in claim 1, from which this claim directly depends from, are “SAW” chips or if one of the recited “at least one chip component” of the plurality in claim 1 is a “SAW chip”. Clarification is required. For the purpose of examination, the examiner will interpret that at least one of the plurality of chip components is a “SAW chip”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaji et al. (US2004/0238954 A1, Cited by Applicant).

In regards to claim 1, Miyaji et al. teaches in annotated Fig. 3A below an electronic component comprising: 
A package substrate (1) extending in a longitudinal direction (left to right); and 
A plurality of chip components (20 and 21) disposed along the longitudinal direction of the package substrate and each connected to the package substrate by a bump (23-1 and 23-2);
Wherein a height of a bump (Annotated Bump A) connecting at least one chip component (21) disposed at an end portion (right end portion of substrate 1) in the longitudinal direction of the package substrate among the plurality of chip components and the package substrate is greater than a height of a bump (Annotated Bump B) connecting at least one chip component (20) disposed inward relative to the end portion (right end portion of substrate 1) in the longitudinal direction of the package substrate among the plurality of chip components and the package substrate.

	In regards to claim 4, Miyaji et al. teaches in Paragraph [0055], that at least one of the chip components is a surface acoustic wave (SAW) component/chip.

	In regards to claim 5, Miyaji et al. teaches in Paragraph [0015], that the package substrate comprises an alumina layer (i.e. the substrate can therefore be considered as an “alumina substrate”).

	In regards to claim 9, based on related Fig. 3B, the package substrate has a rectangular shape.

	In regards to claim 10, although not shown in Fig. 3A, Miyaji et al. teaches in Paragraphs [0025] and [0052], that a cap/sealing portion is disposed on an upper surface of the package substrate to seal/cover the plurality of chip components. 

	In regards to claim 17, based on related Fig. 3B, the plurality of chip components are respectively connected to the package substrate by a plurality of the bumps (23-1 and 23-2).

	In regards to claim 18, based on related Fig. 3B, the plurality of the bumps are disposed at four corners of each of the plurality of chip components.

	

    PNG
    media_image1.png
    365
    775
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US2004/0238954 A1, Cited by Applicant).

In regards to claims 7, 8 and 20:
As disclosed above, Miyaji et al. teaches the claimed invention as recited in claim 1. Miyaji et al. based on Fig. 3A only teaches two chip components, thus does not teach: in regards to claim 7, wherein the plurality of chip components includes three chip components; in regards to claims 8, wherein the plurality of chip components includes five chip components; and in regards to claim 20, wherein the plurality of chip components are disposed at unequal intervals along the longitudinal direction of the package substrate.

However, Miyaji et al. teaches in Paragraphs [0007]-[0008] that the invention can be used with a greater number of chip components, thus suggesting that the invention is not limited to only two chip components.

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Miyaji et al. and have added additional chip components (e.g. to have a total of 3 or 5) because such a modification would have been an obvious design choice in which the invention of Miyaji et al. (i.e. Fig. 3A) is not only limited to two chip components (see Miyaji et al. Paragraph [0007]-[00008]).

At the time of filing, it would have been further obvious to one of ordinary skill in the art to have further modified the invention of Miyaji et al. and have designed the layout of the plurality of chip components to have unequal intervals/spacing between each chip component along the longitudinal direction of the package substrate because such a modification would have been an obvious design consideration in which having equal or non-equal intervals are the two limited design choices for the layout of the electronic component.

In regards to claim 19:

As disclosed above, Miyaji et al. teaches the claimed invention as recited in claim 1. Miyaji et al. based on Figs. 3A and 3B teaches that the two chip components have the substantially the same size and shape, thus does not teach in regards to claim 19, wherein at least one of the plurality of chip components has a different size than another one of the plurality of chip components.

At the time of filing, it would have been further obvious to one of ordinary skill in the art to have modified the invention of Miyaji et al. and have change the size of at least one of the plurality of chip components to be different from the other chip component because such a modification would have been an obvious design consideration in which having equal or non-equal chip components are the two limited design choices for selecting the sizes of the chip components.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US2004/0238954 A1, Cited by Applicant) in view of Takebayashi et al. (US2015/0255702 A1).

As disclosed above, Miyaji et al. teaches the claimed invention as recited in claim 10. Miyaji et al. does not disclose the material that the cap/sealing portion is made out of (i.e. generic), thus does not teach: in regards to claim 11, wherein the sealing portion is made of a resin.


Takebayashi et al. teaches in Fig. 2 an electronic component having a package substrate (3) having a sealing lid (27) located above. Takebayashi et al. teaches in Paragraph [0059], last 5 lines therein, that the sealing lid (27) is made out of a resin.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Miyaji et al. and have replaced the generic lid with a lid made from resin as taught by Takebayashi et al. because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a lid/sealing material that able to perform the same function.

Claims 2, 3, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US2004/0238954 A1, Cited by Applicant) in view of Hashimoto (US2009/0114441 A1).

	As disclosed above, Miyaji et al. teaches the claimed invention as recited in claim 1. Miyaji et al. does not disclose the material of the bumps (i.e. generic), thus does not teach: in regards to claim 2,  wherein the bump connecting the at least one chip component disposed at the end portion in the longitudinal direction of the package substrate and the package substrate is a solder bump; in regards to claim 3, wherein the bump connecting the at least one chip component disposed inward relative to the end portion in the longitudinal direction of the package substrate and the package substrate is a gold bump; and in regards to claim 6, wherein the bump connecting the at least one chip component disposed at the end portion in the longitudinal direction of the package substrate and the package substrate is a lead-free solder bump

	Hashimoto teaches in Fig. 2 an electronic component comprising a chip component (1) that is bonded to a substrate (P) using a bump (b). Hashimoto teaches in Paragraph [0053], that the bump is made of a mixture of lead-free solder and gold.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Miyaji et al. and have replaced all the bumps with bumps made from a mixture of lead-free solder and gold as taught by Hashimoto (see Paragraph [0053]) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a bump material that able to perform the same function.

	The combination of Miyaji et al. and Hashimoto as applied to claims 2, 3 and 6 above, does not disclose the Young’s Modulus of the lead-free solder and gold (i.e. material elasticity), thus does not teach: in regards to claim 14, wherein the bump has a Young’s modulus of greater than or equal to about 20 GPa and less than or equal to about 50 GPa; in regards to claim 15, wherein the bump has a Young’s modulus of about 79 GPa; and in regards to claim 16, wherein the bump has a Young’s modulus of greater than or equal to about 15 GPa and less than or equal to about 30 GPa.

	However, it is well-known in the art that the Young’s modulus value of a bump is chosen/designed based on how much stress the bumps may encounter under use. A Young’s modulus of a lead-free solder and gold mixture bump will inherently be between 25 GPa to 78 GPa (see evidence references 1 and 2 below in the conclusion section which discloses the inherent Young’s modulus values of lead-free solder and gold, in which the Young’s modulus of the lead-free solder and gold mixture bump will be based on the ratio of lead-free solder vs gold, i.e. a bump comprising primarily of lead-free solder will be about 25 GPa and a bump comprising primarily gold will be about 78 GPa). 

	Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Miyaji et al. and Hashimoto and have selected any desired Young’s modulus value between 25 GPa to 78 GPA for all the lead-free solder and gold bumps because such a modification would have been a well-known in the art design consideration based on design parameter/elasticity requirements for the bumps. As an obvious consequence of the modification, in regards to claim 15, when the Young’s modulus of the bump is chosen to be 78GPa, such a value can be considered to be “about” 79 GPa.

Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Reference 1: Kataoka et al. (USPAT 9,184,495 B2) teaches in column 8, lines 20-25, that lead-free solder has a Young’s modulus of 25 to 40 GPa.
	Reference 2: Neff et al. (USPAT 8,202,741 B2) teaches in column 4, lines 28-30, that gold has a Young’s modulus of about 79 GPa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843